Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-13-00636-CV

                                            IN RE Chris ERCK

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: December 11, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 18, 2013, relator filed a petition for writ of mandamus. The court has

considered relator’s petition for writ of mandamus, the response filed on behalf of the real parties

in interest and relator’s reply, and is of the opinion that relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 2012CI11952, styled NEC Networks, LLC d/b/a CaptureRx and Chris
Hotchkiss v. AME & FE Investments, Ltd. and Chris Erck, pending in the 73rd Judicial District Court, Bexar County,
Texas, the Honorable Cathleen M. Stryker presiding.